Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 16, 2018

                                       No. 04-17-00318-CV

                                    Lisa Bueno MARTINEZ,
                                           Appellant

                                                 v.

  FURMANITE AMERICA, INC., Furmanite Corporation, Furmanite Louisiana, LLC f/k/a
  Furmanite US GSG LLC, Galbraith Contracting, Inc., Southcross Energy Partners GP, LLC,
  Southcross Energy Partners, LP, Southcross NGL Pipeline, Ltd., Estate of Dennis Henneke,
                                         Appellees

                  From the 229th Judicial District Court, Duval County, Texas
                                Trial Court No. DC-16-139-C
                         Honorable Ana Lisa Garza, Judge Presiding


                                          ORDER
        On January 22, 2018, appellant filed an unopposed motion requesting an extension of
time to file a consolidated reply brief. At the time appellant filed her motion, appellees
Furmanite America, Inc., Furmanite Corporation, and Furmanite Louisiana, LLC f/k/a Furmanite
US GSG LLC (collectively, “Furmanite”); Galbraith Contracting, Inc.; Southcross Energy
Partners, GP, LLC and Southcross NGL Pipeline Ltd. (collectively, “Southcross”); and Estate of
Dennis Hennecke had each filed separate briefs. However, appellee Rene Elizondo had not yet
filed a brief. On February 6, 2018, this court notified appellee Rene Elizondo by letter that an
appellee’s brief had not been filed on his behalf and was past due. Our notice required appellee
Rene Elizondo to file a response within ten days of the date of the letter. On February 8, 2018,
appellee Rene Elizondo filed a response, stating he will not be filing an appellee’s brief.

        Under Rule 38.3 of the Texas Rules of Appellate Procedure, an appellant may file a reply
brief addressing any matters in the briefs filed by appellees. TEX. R. APP. P. 34.6(c). The
appellate rules further provide that “[a] reply brief, if any, must be filed within 20 days after the
date the appellee’s brief filed.” Id. R. 38.6(c). Accordingly, based on the foregoing, a reply brief
would be due February 28, 2018.

       We therefore GRANT appellant’s request to file a consolidated reply brief and ORDER
appellant to file her reply brief on or before February 28, 2018.
      We order the clerk of this court to serve a copy of this order on all counsel.




                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of February, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court